DETAILED ACTION
This is response to Application 16/981,914 filed on 09/17/2020 in which claims 1-15 are presented for examination.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 4, 6-9, 13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taniguchi et al. (US 2019/0068324 A1).

1. Regarding claims 1 and 10, Taniguchi teaches a transmitting device and a transmitting method (Figure 3, 6 to 8 and 14) comprising:
 a processor generating a packet including a header and a payload on the basis of an input packet, and generating a frame including the generated packet; and a transmitter transmitting a signal generated on the basis of the frame, wherein the processor is configured to: insert padding into at least one packet among a plurality of packets included in the frame on the basis of the number of packets included in the frame, the length of each input packet included in the frame, and the lengths of the packets, and | wherein the boundary of the input packet is included in the packet into which padding is inserted (Taniguchi Figures 6 to 8 Paragraph [0077]  and [0097]
padding bit strings added; match the boundaries of MAC frames).

2. Regarding claims 2 and 11, Taniguchi teaches wherein the processor is further configured to: allot a plurality of input packets to the plurality of packets such that the boundary of the last input packet among the input packets included in the packet is included in the packet, and insert the padding into the remaining part of the at least one Figure 6 to 8 Paragraphs [0075] to [0077] and [0097] padding bit string; placed after the parity bit string).

3. Regarding claims 3 and 12, Taniguchi teaches wherein the processor is further configured to: acquire the length of padding to be inserted into the frame, and based on the remaining part after allotting at least one input packet to the packet being smaller than or equal to the acquired length of padding, insert padding into the packet (Figure 6 to 8 Paragraphs [0075] to [0077] and [0097] padding bit string; placed after the parity bit string).

4. Regarding claims 5 and 14, Taniguchi teaches further comprising: a buffer storing a plurality of input packets to be transmitted from the frame,  wherein the processor is further configured to: allot the plurality of input packets to the plurality of packets included in the frame on the basis of the number of bits to be transmitted from the frame, the number of the plurality of input packets, the lengths of the plurality of input packets, and the lengths of the packets included in the frame, and insert padding into the remaining part of at least one of the plurality of packets (Figure 6 to 8 Paragraphs [0075] to [0077] and [0097] padding bit string; placed after the parity bit string).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE L LO/Primary Examiner, Art Unit 2466